Citation Nr: 1232345	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-18 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to VA nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to August 1945.  The Veteran died in March 2006.  The appellant in this claim is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This case was previously before the Board in December 2010.  At that time, the Board remanded the claim to the RO for further action.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does not find substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  However, as the Board is granting the benefit which the appellant seeks, this failure presents no prejudice to her.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Effective from March 1, 2006, the appellant was awarded death pension benefits on account of her Veteran husband's death.  

2.  Due to her report of additional income, the appellant's pension benefits were reduced on April 1, 2006 and January 1, 2007, and were stopped completely on April 1, 2007.  

3.  The appellant's report of income and unreimbursed medical expenses from the year 2007 clearly demonstrate her entitlement to a pension for that year.  

4.  The appellant has not provided information regarding her income and expenses from 2008 and onward.  


CONCLUSIONS OF LAW

1.  The criteria for death pension benefits for the year 2007 have been met.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(3), 3.21, 3.23, 3.271, 3.272, 3.273 (2011).

2.  The criteria for death pension benefits for the year 2008 and onward have not been met.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3(b)(3), 3.21, 3.23, 3.271, 3.272, 3.273.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

However, the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim. VAOPGCPREC 5-2004.  The Board notes that the essential facts in this case have been fully developed and are not in dispute.

The Board also notes that it remanded the appellant's claim in December 2010 for further action.  Specifically, the Board asked the RO/AMC to provide the appellant with notice regarding how her claim can be substantiated, and to ask for specific information regarding her income and expenses.  The Board then asked the RO/AMC to readjudicate the appellant's claim from 2007 and beyond.  

As detailed below, the RO/AMC did provide the appellant with notice of how her claim could be substantiated.  In that same notice, the RO/AMC asked the appellant to provide detailed information regarding her income and expenses; the appellant did not respond to this notice.  The RO then issued a Supplemental Statement of the Case that denied the appellant's claim, noting that she had not replied to its request for information.  

The Board, however, notes that the Veteran had provided sufficient information for the year 2007, and that the RO did not properly readjudicate her claim for that year.  This failure, however, presents no prejudice to the appellant, as the Board finds that she is entitled to at least some level of pension for that year.  As this represents a grant of benefits on appeal for this period, no discussion of the duties to notify and to assist or of whether the terms of the remand were complied with is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the years following 2007, however, the Board notes that it has no information from the appellant to properly adjudicate her claim.  Absent this information, there is no legal entitlement to the benefits claimed, therefore there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance from 2008 onward are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

II.  Entitlement to Death Pension Benefits

VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a Veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541.

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service- connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  The maximum annual rates of improved death pension (MAPR), which are increased from time to time, are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.

In determining entitlement to improved pension, payments of any kind from any source are counted as income during the 12- month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  Nonrecurring income (i.e., income received or anticipated on a one-time basis during a 12-month annualization period, such as an inheritance) is counted for a full 12-month annualization period following receipt of the income.  Id. § 3.271(a)(3).

Certain unreimbursed medical expenses may be excluded from countable income for the 12-month annualization period within which they were paid.  38 C.F.R. § 3.272(g).  For example, amounts which have been paid within the 12 month annualization period for medical expenses will be excluded from the amount of annual income, regardless of when the indebtedness occurred.  To be considered, the total expense must be in excess of five percent of the MAPR. 38 C.F.R. § 3.272. Effective in December 2006, five percent of the MAPR was $366. Subsequent to that, five percent is as follows: effective in December 2007, $375; and effective in December 2008, $397.

The facts in this case are not in dispute.  The Veteran died in March 2006.  His surviving spouse sought entitlement to a nonservice-connected death pension in a May 2006 claim.  This claim was granted in a June 2007 decision.  The RO determined that, based on the appellant's income and expenses, she was entitled to a pension from April 1, 2006 to April 1, 2007.  From that date, however, the RO determined that her income exceeded the MAPR, and her benefits would be terminated.  The notice sent concurrent with the June 2007 decision stated that should the appellant's circumstances change, she should update the RO no later than December 31, 2008 as to her income or medical expenses.  

In December 2007, the appellant sent to the RO a letter asking that it "please accept this letter as [an] informal claim for widow's pension benefits."  The RO took no action on this letter.  In August 2008, the appellant again sought pension benefits.  In this claim, she detailed her income, the recurring medical expenses that she was paying, and the unreimbursed medical expenses that she incurred during the year 2007.  The RO denied her claim in September 2008.  The appellant filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in April 2009.  The appellant then filed a timely Substantive Appeal.

In December 2010, the Board remanded the appellant's claim.  The Board instructed the RO/AMC to provide the appellant with notice of how her claim could be substantiated and asked her for specific information regarding her income and expenses.  The appellant did not respond to this notice, and in a June 2012 Supplemental Statement of the Case, the RO denied her claim on this basis.  

That being said, it is clear from the expenses and income for 2007 that the appellant submitted with her August 2008 claim that she is entitled to at least some level of pension for that calendar year.  In that claim, the appellant reported an income from Social Security of $1,036 per month.  She also reported monthly Medicare expenses of $93.50 per month, as well as other unreimbursed medical expenses, including $358 for an eye examination, $181 for medication, and $11,402 for dental surgery.  

The Board is not in a position to compute the appellant's exact level of pension for the year 2007.  However, based on its review of the record, the Board is convinced that given her reported income and expenses, at least some level of pension benefits should be granted to her.  The Board thus grants her claim in this respect, and the RO shall determine what level of compensation is appropriate.  

There is, however, no information regarding the appellant's income and expenses for the years following 2007.  It is well settled that VA's duty to assist is not a one-way street, and an appellant cannot wait for assistance when she has information essential to the adjudication of her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the complete lack of information regarding the appellant's income and expenses from 2008 and onward renders both the Board and the RO unable to properly adjudicate her claim.  Thus, pension benefits from 2008 and onward must be denied.  


ORDER

Death pension benefits for the year 2007 are granted, subject to the law and regulation governing payment of monetary benefits.

Death pension benefits for the year 2008 and onward are denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


